     Case 2:21-ap-01108-WB         Doc 8 Filed 07/20/21 Entered 07/20/21 08:21:42           Desc
                                    Main Document Page 1 of 2

       ROB BONTA
 1     Attorney General of California
       BRIAN D. WESLEY (STATE BAR NO. 219018)
 2     Supervising Deputy Attorney General
       TJ FOX (STATE BAR NO. 322938)                              FILED & ENTERED
 3     Deputy Attorney General
        300 South Spring Street, Suite 1702
 4      Los Angeles, CA 90013                                           JUL 20 2021
        Telephone: (213) 269-6000
 5      Facsimile: (619) 645-2581                                  CLERK U.S. BANKRUPTCY COURT
        E-Mail: Brian.Wesley@doj.ca.gov                            Central District of California
 6     Attorneys for Defendant California                          BY kaaumoanDEPUTY CLERK

       Department of Tax and Fee Administration
 7
     Bruce A Boice, Esq., SBN: 249296                         CHANGES MADE BY COURT
 8     Law Office of Boice & Associates
       307 E. Chapman Ave., Suite 102
 9     Orange, CA
       TEL: 949-690-8647
10     FAX: 949-612-0859
     bboice@lawyer.com
11    Attorney for Plaintiff Eric Conrad

12                    IN THE UNITED STATES BANKRUPTCY COURT

13           CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

14

15   In re                                        Case No.: 2:21-bk-12802-WB

16   ERIC CONRAD,                                 Chapter 7

17                   Debtor.                      Adversary No.: 2:21-ap-01108-WB

18

19                                                ORDER APPROVING
                                                  STIPULATION FOR EXTENSION
20
                                                  OF TIME TO RESPOND TO
                                                  COMPLAINT
     ERIC CONRAD,
21
                      Plaintiff,                  Status Conference
22
                                                  Date: August 24, 2021
23   CALIFORNIA DEPARTMENT OF
                                                  Time: 2:00 PM
     TAX AND FEE ADMINISTRATION,                  Judge: Hon. Julia W. Brand
24
     a.k.a., STATE OF CALIFORNIA                  Location: 255 E Temple St., Courtroom
25   BOARD OF EQUALIZATION,                       1375, Los Angeles, CA 90012
26                    Defendant(s).
27                                                 -1-
     ___________________________________________________________________________________________
28   In re Eric Conrad                                    Case No.: 2:21-bk-12802-WB
     Order Approving Extension of Time
29

30
     Case 2:21-ap-01108-WB      Doc 8 Filed 07/20/21 Entered 07/20/21 08:21:42         Desc
                                 Main Document Page 2 of 2


 1         The Court, having considered Pursuant to the Stipulation to Extend Time to
 2   Respond to Complaint (“Stipulation”) (docket no. 6) filed with this Court on July 16,
 3   2021 and good cause showing, it is ordered that the Stipulation is approved and
 4   Defendant California Department of Tax and Fee Administration shall have up to and
 5   including July 30, 2021 to submit an answer or otherwise respond to Plaintiff’s
 6   Complaint.
 7

 8

 9                                               ###

10

11

12

13

14

15

16

17

18

19

20

21

22

23
          Date: July 20, 2021
24

25

26

27                                                -2-
     ___________________________________________________________________________________________
28   In re Eric Conrad                                    Case No.: 2:21-bk-12802-WB
     Order Approving Extension of Time
29

30
